

 
 

--------------------------------------------------------------------------------

 

FAR EAST ENERGY CORPORATION
2005 STOCK INCENTIVE PLAN
 
1.           Purpose of the Plan
 
The purpose of the Plan is to (i) aid the Company and its Subsidiaries and
Affiliates in attracting, securing and retaining employees of outstanding
ability, (ii) attract members to the Board, (iii) attract consultants to provide
services to the Company and its Subsidiaries and Affiliates, as needed, and (iv)
motivate such persons to exert their best efforts on behalf of the Company and
its Affiliates by providing incentives through the granting of Awards.  The
Company expects that it will benefit from the added interest, which such persons
will have in the welfare of the Company as a result of their proprietary
interest in the Company's success.
 
2.           Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
(a) Act:  The Securities Exchange Act of 1934, as amended, or any successor
thereto.
 
(b) Affiliate:  Any entity (i) 20% or more of the voting equity of which is
owned or controlled directly or indirectly by the Company, or (ii) that had been
a business, division or subsidiary of the Company, the equity of which has been
distributed to the Company's stockholders, even if the Company thereafter owns
less than 20% of the voting equity.
 
(c) Award:  An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.
 
(d) Award Agreement:  Any written agreement, contract, or other instrument or
document evidencing an Award.
 
(e) Beneficial Owner or Beneficially Owned:  As such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).
 
(f) Board:  The Board of Directors of the Company.
 
(g) Change of Control:  The occurrence of any of the following events:
 
(i)           any Person becomes the Beneficial Owner, directly or indirectly,
of more than forty percent (40%) of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control:  (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (B) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (ii) of this Section 2(g);


(ii)           the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation sixty
percent (60%) or more of the combined voting power of the then-outstanding
voting securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
Beneficially Owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;


(iii)           the (i) approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company or (ii) sale or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company and its Subsidiaries, unless the
successor entity existing immediately after such sale or disposition is then
Beneficially Owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such sale or
disposition;


(iv)           during any period of twenty-four months (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(g)(i), (ii) or (iii) of the Plan, (B) a
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest subject to Rule 14a-11 of Regulation 14A
promulgated under the Act or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board or (C) a director
designated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of the Outstanding Company
Voting Securities) whose election by the Board or nomination for election by the
Company's stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; or
 
(v)           the Board adopts a resolution to the effect that, for purposes
hereof, a Change of Control has occurred.


Notwithstanding the foregoing, the definition of Change of Control for any Award
under the Plan that consists of deferred compensation subject to Section 409A of
the Code shall be deemed modified to the extent necessary to comply with Section
409A of the Code.
 
(h) Code:  The Internal Revenue Code of 1986, as amended, or any successor
thereto.
 
(i) Committee:  The Compensation Committee of the Board, or any successor
thereto or other committee designated by the Board to assume the obligations of
the Committee hereunder, or if no such committee shall be designated or in
office, the Board.
 
(j) Company: Far East Energy Corporation, a Nevada corporation.
 
(k) Covered Employee:  An employee of the Company or its Subsidiaries who may be
deemed to be a covered employee within the meaning of Section 162(m) of the
Code.
 
(l) Disability:  Inability to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment which can be
expected to result in death, or can be expected to last for a continuous period
of not less than 12 months.  The determination whether a Participant has
suffered a Disability shall be made by the Committee based upon such evidence as
it deems necessary and appropriate.  A Participant shall not be considered
disabled unless he or she furnishes such medical or other evidence of the
existence of the Disability as the Committee, in its sole discretion, may
require.
 
(m) Effective Date:  The date on which the Plan takes effect, as defined
pursuant to Section 27 of the Plan.
 
(n) Fair Market Value:  On a given date, the arithmetic mean of the high and low
prices of the Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted), or, if there is no market on which the Shares are regularly quoted, the
Fair Market Value shall be the value established by the Committee in good
faith.  If no sale of Shares shall have been reported on such Composite Tape or
such national securities exchange on such date or quoted on the National
Association of Securities Dealers Automated Quotation System on such date, then
the immediately preceding date on which sales of the Shares have been so
reported or quoted shall be used.
 
(o) ISO:  An Option that is also an incentive stock option granted pursuant to
Section 7(d) of the Plan.
 
(p) LSAR:  A limited stock appreciation right granted pursuant to Section 8(d)
of the Plan.
 
(q) Other Stock-Based Awards:  Awards granted pursuant to Section 9 of the Plan.
 
(r) Option:  A stock option granted pursuant to Section 7 of the Plan.
 
(s) Option Price:  The purchase price per Share of an Option, as determined
pursuant to Section 7(a) of the Plan.
 
(t) Participant:  An individual who is selected by the Committee to participate
in the Plan pursuant to Section 5 of the Plan.
 
(u) Performance-Based Awards:  Other Stock-Based Awards granted pursuant to
Section 9(b) of the Plan.
 
(v) Person:  As such term is used for purposes of Section 13(d)(3) or 14(d)(2)
of the Act (or any successor section thereto).
 
(w) Plan:  The Far East Energy Corporation 2005 Stock Incentive Plan.
 
(x) Restricted Stock:  Restricted stock granted pursuant to Section 9 of the
Plan.
 
(y) Restricted Stock Unit:  A restricted stock unit representing a right to
acquire a fixed number of Shares at a future date, granted pursuant to Section 9
of the Plan.
 
(z) Securities Act:   The Securities Act of 1933, as amended, or any successor
thereto.
 
(aa) Shares:  Shares of common stock, par value $0.001 per Share, of the
Company, as adjusted pursuant to Section 10 of the Plan.
 
(bb) Stock Appreciation Right:  A stock appreciation right granted pursuant to
Section 8 of the Plan.
 
(cc) Subsidiary:  A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).
 
(dd) Termination of Service: A Participant's termination of service with the
Company, its Subsidiaries and Affiliates.  A Termination of Service of an
employee of the Company or any Subsidiary shall not be deemed to have occurred
in the case of sick leave, military leave or any other leave of absence, in each
case approved by the Committee or in the case of transfers between locations of
the Company or its Subsidiaries.  In the case of "specified employees" (as
described in Section 409A of the Code), distributions may not be made before the
date which is six months after the date of termination of service (or, if
earlier, the date of death of the participant).  A specified employee is a "key
employee" as defined in Section 416(i) of the Code without regard to
Paragraph (5), but only if the Company has any stock which is publicly traded on
an established securities market or otherwise.
 
3.           Shares Subject to the Plan
 
The maximum number of Shares with respect to which Awards may be granted under
the Plan shall be 12,500,000 (subject to adjustment in accordance with the
provisions of Section 10 hereof), whether pursuant to ISOs or otherwise. Of that
number, not more than 2,600,000 Shares (subject to adjustment in accordance with
the provisions of Section 10 hereof) will be available for grants under the Plan
of ISOs pursuant to Section 7(d) hereof, and not more than 3,900,000 Shares
(subject to adjustment in accordance with the provisions of Section 10 hereof)
will be available for grants under the Plan of unrestricted Shares, Restricted
Stock, Restricted Stock Units or any Other Stock-Based Awards pursuant to
Section 9 hereof. The maximum number of Shares with respect to which Awards of
any and all types may be granted during a calendar year to any Participant shall
be limited, in the aggregate, to 1,500,000 (subject to adjustment in accordance
with the provisions of Section 10 hereof). The Shares may consist, in whole or
in part, of authorized and unissued Shares or treasury Shares, including Shares
acquired by purchase in the open market or in private transactions. If any
Awards are forfeited, cancelled, terminated, exchanged or surrendered or such
Award is settled in cash or otherwise terminates without a distribution of
Shares to the Participant, any Shares counted against the number of Shares
reserved and available under the Plan with respect to such Award shall, to the
extent of any such forfeiture, settlement, termination, cancellation, exchange
or surrender, again be available for Awards under the Plan.
 
4.           Administration
 
(a)           The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee
thereof.  If necessary to satisfy the requirements of Section 162(m) of the Code
and/or Rule 16b-3 promulgated under the Securities Exchange Act of 1934, the
Committee shall consist solely of at least two individuals who are each
"non-employee directors" within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto), "outside directors" within the meaning of Section
162(m) of the Code (or any successor section thereto) and satisfy all applicable
independence requirements set forth in any applicable stock exchange or market
or quotation system in which the Shares are then traded, listed or quoted. Any
action permitted to be taken by the Committee may be taken by the Board, in its
discretion; provided however that, to the extent required by any stock exchange
or market or quotation system on which the Shares are traded, listed or quoted,
any Award approved by the Board shall also have been approved by a majority of
the Company's independent directors (within the meaning of such exchange or
market or quotation system).  The Committee may also delegate to a committee
consisting of employees of the Company the authority to authorize transfers,
establish terms and conditions upon which transfers may be made and establish
classes of options eligible to transfer options, as well as to make other
determinations with respect to option transfers.
 
(b)           The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, to make any
other determinations that it deems necessary or desirable for the administration
of the Plan, and to take the following actions, in each case subject to and
consistent with the provisions of the Plan:
 
(i)           to select Participants to whom Awards may be granted;
 
 
(ii)
to determine the type or types of Awards to be granted to each Participant;

 
(iii)           to determine the type and number of Awards to be granted, the
number of Shares to which an Award may relate, the terms and conditions of any
Award granted under the Plan (including, but not limited to, any exercise price,
grant price, or purchase price, and any bases for adjusting such exercise, grant
or purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and waivers of performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine), and all other matters
to be determined in connection with an Award;
 
(iv)           to determine whether, to what extent, and under what
circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, Shares, other Awards, or other property, or an Award may be
cancelled, forfeited, exchanged, or surrendered;
 
(v)           to prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
(vi)           to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder, in each
case, in the manner and to the extent the Committee deems necessary or
desirable; and
 
(vii)           to make all other decisions and determinations as may be
required under the terms of the Plan or as the Committee may deem necessary or
advisable for the administration of the Plan.
 
(c)           Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).  Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated.
 
(d)           The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the grant, vesting or the exercise of an Award.  With the approval of the
Committee, the Participant may elect to pay a portion or all of such withholding
taxes by (i) delivery of Shares or (ii) having Shares withheld by the Company
from any Shares that would have otherwise been received by the Participant.  The
number of Shares so delivered or withheld shall have an aggregate Fair Market
Value on the date of the exercise of an Award sufficient to satisfy the
applicable withholding taxes.  In addition, with the approval of the Committee,
a Participant may satisfy any additional tax that the Participant elects to have
the Company withhold by delivering to the Company or its designated
representative Shares already owned by the Participant or, in the case of Shares
acquired through an employee benefit plan sponsored by the Company or its
Subsidiaries, Shares held by the Participant for more than six months.
 
(e)           If the chief executive officer of the Company is a member of the
Board, the Board by specific resolution may constitute such chief executive
officer as a committee of one which shall have the authority to grant Awards of
up to an aggregate of 200,000 Shares (subject to adjustment in accordance with
the provisions of Section 10 hereof) in each calendar year to Participants who
are not subject to the rules promulgated under Section 16 of the Act (or any
successor section thereto) or Covered Employees; provided, however, that such
chief executive officer shall notify the Committee of any such grants made
pursuant to this Section 4.
 
(f)           Notwithstanding the foregoing, a Repricing (as defined below) is
prohibited without prior stockholder approval. Subject to compliance with the
provisions of the immediately preceding sentence regarding a Repricing, the
Committee may, at any time or from time to time: (a) authorize the Company, with
the consent of the respective Participants, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards or (b) buy from
a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree. The exercise of the
authority provided in this Section 4(f) is circumscribed to the extent necessary
to avoid the inadvertent application of the interest and additional tax
provisions of Section 409A of the Code. For purposes of this Plan, “Repricing”
means any of the following or any other action that has the same purpose and
effect: (a) lowering the exercise price of an outstanding Option granted under
this Plan after it is granted or (b) canceling an outstanding Award granted
under this Plan at a time when its exercise or purchase price exceeds the then
Fair Market Value of the stock underlying such outstanding Award, in exchange
for another Award or a cash payment, unless the cancellation and exchange occurs
in connection with a merger, consolidation, sale of substantially all the
Company’s assets, acquisition, spin-off or other similar corporate transaction.
 
5.           Eligibility
 
Employees of the Company, its Subsidiaries and Affiliates and members of the
Board, who are from time to time responsible for, or contributes to, the
management, growth and protection of the business of the Company and its
Affiliates, and consultants to the Company and its Subsidiaries, are eligible to
be granted Awards under the Plan.  Participants shall be selected from time to
time by the Committee, in its sole discretion, from among those eligible, and
the Committee shall determine, in its sole discretion, the number of Shares to
be covered by the Awards granted to each Participant.  Notwithstanding any
provisions of the Plan to the contrary, an Award may be granted to an employee
or consultant, in connection with his or her hiring or retention prior to the
date the employee or consultant first performs services for the Company or a
Subsidiary; provided, however, that any such Award shall not become vested prior
to the date the employee or consultant first performs such services.
 
6.           Limitations
 
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
 
7.           Terms and Conditions of Options
 
Options granted under the Plan shall be, as determined by the Committee,
non-qualified, incentive or other stock options for federal income tax purposes,
as evidenced by the related Award Agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:
 
(a)           Option Price.  The Option Price per Share shall be determined by
the Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.
 
(b)           Exercisability.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Committee, but in no event shall an Option be exercisable more than ten
years after the date it is granted.
 
(c)           Exercise of Options.  Except as otherwise provided in the Plan or
in an Award Agreement, an Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable.  For purposes of
Section 7 of the Plan, the exercise date shall be the date the Company receives
a written notice of exercise in accordance with the terms of the Award Agreement
and full payment for the Shares with respect to which the Option is exercised,
together with (i) any other agreements required by the terms of the Plan and/or
Award Agreement or as required by the Committee, and (ii) payment by the
Participant of all payroll, withholding or income taxes incurred in connection
with such Option exercise (or arrangements for the collection or payment of such
tax satisfactory to the Committee are made).  The purchase price for the Shares
as to which an Option is exercised shall be paid to the Company in full at the
time of exercise at the election of the Participant (A) in cash, (B) in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee; provided, that, such Shares have been held by the Participant for no
less than six months, (C) partly in cash and partly in such Shares, (D) through
the delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased, or (E) through such other means as shall be prescribed in the Award
Agreement.
 
(d)           ISOs.  The Committee may grant Options under the Plan that are
intended to be ISOs.  Such ISOs shall comply with the requirements of Section
422 of the Code (or any successor section thereto).  Unless otherwise permitted
under Section 422 of the Code (or any successor section thereto), no ISO may be
granted to any Participant who at the time of such grant, owns more than 10% of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted.  Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition.  Notwithstanding
Section 5 of the Plan, ISOs may be granted solely to employees of the Company
and its Subsidiaries.
 
(e)           Exercisability Upon Termination of Service by Death or
Disability.  Upon a Termination of Service by reason of death or Disability, the
Option may be exercised within 180 days (or such other period of time not
exceeding one year as is determined by the Committee at the time of granting the
Option) following the date of death or Termination of Service due to Disability
(subject to any earlier termination of the Option as provided by its terms), by
the Participant in the case of Disability, or in the case of death, by the
Participant's estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but in any case only to the extent the
Participant was entitled to exercise the Option on the date of his or her
Termination of Service by death or Disability.  To the extent that he or she was
not entitled to exercise such Option at the date of his or her Termination of
Service by death or Disability, or if he or she doe not exercise such Option
(which he or she was entitled to exercise) within the time specified herein, the
Option shall terminate.  Notwithstanding anything to the contrary herein, the
Committee may at any time and from time to time prior to the termination of an
Option, with the consent of the Participant, extend the period of time during
which the Participant may exercise his or her Option following the date of
Termination of Service due to death or Disability; provided, however, that the
maximum period of time during which an Option shall be exercisable following the
date of Termination of Service due to death or Disability shall not exceed the
original term of such Option as set forth in the Award Agreement and that
notwithstanding any extension of time during which an Option may be exercised,
such Option, unless otherwise amended by the Committee, shall only be
exercisable to the extent the Participant was entitled to exercise the Option on
the date of Termination of Service due to death or Disability.  Any such
extension shall be designed to conform to the requirements of Section 409A of
the Code so as to avoid the imposition of the additional income tax.
 
(f)           Effect of Other Termination of Service.  Upon a Termination of
Service for any reason (other than death or Disability), an unexercised Option
may thereafter be exercised during the period ending 90 days after the date of
such Termination of Service, but only to the extent to which such Option was
vested and exercisable at the time of such Termination of
Service.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, either by prior written agreement with the Participant or upon the
occurrence of a Termination of Service, accelerate the vesting of unvested
Options held by a Participant if such Participant's Termination of Service is
without "cause" (as such term is defined by the Committee in its sole
discretion) by the Company.
 
(g)           Nontransferability of Stock Options.  Except as otherwise provided
in this Section 7(g), an Option shall not be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, and during
the lifetime of a Participant an Option shall be exercisable only by the
Participant.  An Option exercisable after the death of a Participant or a
transferee pursuant to the following sentence may be exercised by the legatees,
personal representatives or distributees of the Participant or such
transferee.  The Committee may, in its discretion, authorize all or a portion of
the Options previously granted or to be granted to a Participant, other than
ISOs, to be on terms which permit irrevocable transfer for no consideration by
such Participant to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of the Participant, any trust in which these
persons have more than 50% of the beneficial interest, any foundation in which
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than 50% of
the voting interests ("Eligible Transferees"), provided that (i) the Award
Agreement pursuant to which such options are granted must be approved by the
Committee, and must expressly provide for transferability in a manner consistent
with this Section 7(g) and (ii) subsequent transfers of transferred Options
shall be prohibited except those in accordance with the first sentence of this
Section 7(g).  The Committee may, in its discretion, amend the definition of
Eligible Transferees to conform to the coverage rules of Form S-8 under the
Securities Act (or any comparable or successor registration statement) from time
to time in effect.  Following transfer, any such Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer.  The events of Termination of Service of Sections 7(e) and 7(f) hereof
shall continue to be applied with respect to the original Participant, following
which the options shall be exercisable by the transferee only to the extent, and
for the periods specified, in Sections 7(e) and 7(f).
 
8.           Terms and Conditions of Stock Appreciation Rights
 
(a)           Grants.  The Committee also may grant a Stock Appreciation Right,
independent of an Option, with respect to Shares that are traded or listed on an
established stock exchange or market or quotation system.
 
(b)           Terms.  The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than the greater of (i) the Fair Market Value of a Share on the date the
Stock Appreciation Right is granted and (ii) an amount permitted by applicable
laws, rules, by-laws or policies of regulatory authorities or stock exchanges or
market or quotation systems.  Each Stock Appreciation Right granted independent
of an Option shall entitle a Participant to exercise the Stock Appreciation
Right in whole or in part and, upon such exercise, to receive from the Company
an amount equal to (i) the excess of (A) the Fair Market Value on the exercise
date of one Share over (B) the exercise price per Share, times (ii) the number
of Shares covered by the portion of the Stock Appreciation Right so
exercised.  The date a notice of exercise is received by the Company shall be
the exercise date.  Payment shall be made in Shares.  Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised.
 
(c)           Limitations.  The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.
 
(d)           Limited Stock Appreciation Rights.  The Committee may grant LSARs
that are exercisable upon the occurrence of specified contingent events.  Such
LSARs may provide for a different method of determining appreciation, may
specify that payment will be made only in cash as soon as practicable after the
occurrence of the specified contingent event (but not later than March 15 of the
year following the year in which such contingent event occurs) and may provide
that any related Awards are not exercisable while such LSARs are
exercisable.  Unless the context otherwise requires, whenever the term "Stock
Appreciation Right" is used in the Plan, such term shall include LSARs.
 
9.           Other Stock-Based Awards
 
(a)           Generally.  The Committee, in its sole discretion, may grant
Awards of unrestricted Shares, Restricted Stock, Restricted Stock Units and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of, Shares (collectively, "Other
Stock-Based Awards").  Such Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance
objectives.  Other Stock-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan.  Subject to the provisions of the Plan, the
Committee shall determine (i) to whom and when Other Stock-Based Awards will be
made, (ii) the number of Shares to be awarded under (or otherwise related to)
such Other Stock-Based Awards, (iii) whether such Other Stock-Based Awards shall
be settled in cash, Shares or a combination of cash and Shares, and (iv) all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof).
 
(b)           Performance-Based Awards.  Notwithstanding anything to the
contrary herein, certain Other Stock-Based Awards granted under this Section 9
may be granted to Covered Employees in a manner that will enable the Company to
deduct any amount paid by the Company under Section 162(m) of the Code (or any
successor section thereto) ("Performance-Based Awards").  A Covered Employee's
Performance-Based Award shall be determined based on the attainment of one or
more pre-established, objective performance goals established in writing by the
Committee, for a performance period established by the Committee, (i) at a time
when the outcome for that performance period is substantially uncertain and (ii)
not later than 90 days after the commencement of the performance period to which
the performance goal relates, but in no event after 25% of the relevant
performance period has elapsed.  The performance goals shall be based upon one
or more of the following criteria: (i) earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on stockholders' equity; (vii) expense management; (viii)
return on investment before or after the cost of capital; (ix) improvements in
capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) changes in net assets (whether or not multiplied
by a constant percentage intended to represent the cost of capital); and (xix)
return on assets. The foregoing criteria may relate to the Company, one or more
of its Affiliates, Subsidiaries or one or more of its divisions, units, minority
investments, partnerships, joint ventures, product lines or products or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.  In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items or
accounting changes.  The maximum amount of a Performance-Based Award to any
Covered Employee with respect to a fiscal year of the Company shall be
$1,000,000.  The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Covered Employee and, if they have, to so certify and ascertain the
amount of the applicable Performance-Based Award.  No Performance-Based Awards
will be paid for such performance period until such certification is made by the
Committee.  The amount of the Performance-Based Award actually paid to a given
Covered Employee may be less than the amount determined by the applicable
performance goal formula, at the discretion of the Committee.  The amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Covered Employee at such time as determined by the
Committee in its sole discretion after the end of such performance period;
provided, however, that a Covered Employee may, if and to the extent permitted
by the Committee and consistent with the provisions of Sections 162(m) and 409A
of the Code, elect to defer payment of a Performance-Based Award.
 
(c)           Terms and Conditions of Restricted Stock and Restricted Stock
Units.
 
(i)           Grant.  Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement in form approved by the Committee.  The
vesting of a Restricted Stock Award or Restricted Stock Unit granted under the
Plan may be conditioned upon the completion of a specified period of employment
with the Company or a Subsidiary, upon attainment of specified performance
goals, and/or upon such other criteria as the Committee may determine in its
sole discretion.
 
(ii)           Receipt of Restricted Stock.  As soon as practicable after an
Award of Restricted Stock has been made to a Participant, there shall be
registered in the name of such Participant or of a nominee the number of Shares
of Restricted Stock so awarded. Except as provided in the applicable Award
Agreement, no Shares of Restricted Stock may be assigned, transferred or
otherwise encumbered or disposed of by the Participant until such Shares have
vested in accordance with the terms of such Award Agreement.  If and to the
extent that the applicable Award Agreement so provides, a Participant shall have
the right to vote and receive dividends on the Shares of Restricted Stock
granted to him or her under the Plan.  Unless otherwise provided in the
applicable Award Agreement, any Shares received as a dividend on such Restricted
Stock or in connection with a stock split of the Shares of Restricted Stock
shall be subject to the same restrictions as the Restricted Stock.
 
(iii)           Payments Pursuant to Restricted Stock Units.  Restricted Stock
Units may not be assigned, transferred or otherwise encumbered or disposed of by
the Participant until such Restricted Stock Units have vested in accordance with
the terms of the applicable Award Agreement.  Upon the vesting of the Restricted
Stock Unit, certificates for Shares shall be delivered to the Participant or his
legal representative on the last business day of the calendar quarter in which
such vesting event occurs or as soon thereafter as practicable (but not later
than March 15 of the calendar year following the year in which vesting occurs),
in a number equal to the Shares covered by the Restricted Stock Unit.
 
(iv)           Effect of Termination of Service.  Upon a Termination of Service
for any reason, the Participant shall only be entitled to the Restricted Stock
or Restricted Stock Units vested at the time of such Termination of Service, and
the Participant's unvested Restricted Stock and Restricted Stock Units shall be
forfeited.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, either by prior written agreement with the Participant or upon the
occurrence of a Termination of Service, accelerate the vesting of unvested
Restricted Stock or Restricted Stock Units held by the Participant if such
Participant's Termination of Service is without "cause" (as such term is defined
by the Committee in its sole discretion) by the Company.
 
10.           Adjustments Upon Certain Events
 
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
 
(a)           Generally.  Subject to any required action by the stockholders of
the Company, the number and type of Shares covered by each outstanding Award,
and the number and type of Shares which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation, expiration or forfeiture of an Award, as
well as the exercise or purchase price per Share, as applicable, covered by
outstanding Awards, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split or combination or the payment of a stock dividend (but only on the
Company's common stock) or reclassification of the Company's common stock or any
other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company (other than increases pursuant to the
issuance of Other Stock-Based Awards under Section 9 of the Plan); provided,
however, that the conversion of any convertible securities of the Company shall
not be deemed to have been effected without the receipt of consideration. Any
such adjustment shall be determined in good faith by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, and the
Committee's determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to the Plan or an Award.
 
(b)           Change of Control.  In the event of a Change of Control, if the
Committee makes no provision for the assumption of outstanding Awards by the
successor corporation, then the Award Agreement shall provide whether (i) none,
all or a portion of each Award shall vest, (ii) any Option shall terminate as of
a date fixed by the Committee which is at least 30 days after the notice thereof
to the Participant and shall give each Participant the right to exercise his or
her Option as to all or any part of the Shares, including Shares as to which the
Option would not otherwise be exercisable, or (iii) cause any Award outstanding
as of the effective date of any such event to be cancelled in consideration of a
cash payment or grant of an alternative option or award (whether by the Company
or any entity that is a party to the transaction), or a combination thereof, to
the holder of the cancelled Award, provided that such payment and/or grant are
substantially equivalent in value to the fair market value of the cancelled
Award as determined by the Committee.
 
11.           "Lockup" Agreement
 
The Committee may in its discretion specify upon granting an Award that upon
request of the Company or the underwriters managing any underwritten offering of
the Company's securities, the Participant shall agree in writing that for a
period of time (not to exceed 180 days) from the effective date of any
registration of securities of the Company, the Participant will not sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Shares issued pursuant to the exercise of such Award, without the
prior written consent of the Company or such underwriters, as the case may be.
 
12.           Limitation of Liability
 
Each member of the Committee shall be entitled to, in good faith, rely or act
upon any report or other information furnished to him or her by any officer or
other employee of the Company or any Subsidiary or Affiliate, the Company's
independent certified public accountants, or other professional retained by the
Company to assist in the administration of the Plan.  No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.
 
13.           Amendments or Termination
 
(a)           The Board or the Committee may terminate or discontinue the Plan
at any time.  The Board or the Committee may amend, modify or alter the Plan at
any time, but no amendment, modification or alteration shall be made which, (a)
without the approval of the stockholders of the Company, would (except as is
provided in Section 10 of the Plan), increase the total number of Shares
reserved for the purposes of the Plan, change the maximum number of Shares for
which Awards may be granted to any Participant or modify the Plan in any other
way to the extent stockholder approval is required by the rules of any stock
exchange or market or quotation system on which the Shares are traded, listed or
quoted, or (b) without the consent of a Participant, would impair any of the
rights or obligations under any Award theretofore granted to such Participant
under the Plan; provided, however, that the Board or the Committee may amend or
modify the Plan in such manner as it deems necessary to permit the granting of
Awards meeting the requirements of the Code (including, but not limited to,
Sections 162(m) to preserve the deductibility of Awards and 409A to comply with
its requirements so as to ensure any amounts paid or payable hereunder are not
subject to the additional 20% income tax thereunder) or other applicable
laws.  Notwithstanding anything to the contrary herein, neither the Committee
nor the Board may amend, alter or discontinue the provisions relating to Section
10(b) of the Plan after the occurrence of a Change of Control.
 
(b)            Except as provided in Section 10 of the Plan or expressly
provided under the Plan, any amendment, modification, termination or
discontinuance of the Plan shall not affect Awards previously granted, and such
Awards shall remain in full force and effect as if the Plan had not been
amended, modified, terminated or discontinued, unless mutually agreed otherwise
between the Participant and the Company, which agreement shall be in writing and
signed by the Participant and the Company.
 
14.           International Participants
 
The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to the Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan as to conform with or take advantage of governmental requirements,
statutes or regulations.
 
15.           No Right to Continued Employment or Service
 
Neither the Plan nor the granting of an Award under the Plan shall impose any
obligation on the Company, a Subsidiary or any Affiliate to continue the
employment or service of a Participant or lessen or affect the Company's,
Subsidiary's or Affiliate's right to terminate the employment or service of such
Participant.
 
16.           Not Compensation for Benefit Plans
 
No Award payable under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any benefit plan or other arrangement of the
Company for the benefit of its employees or directors unless the Company shall
determine otherwise.
 
17.           Unfunded Status of Awards
 
The Plan is intended to constitute an "unfunded" plan for incentive
compensation.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company's obligations under the
Plan to deliver cash, Shares, other Awards, or other property pursuant to any
Award, which trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.
 
18.           Nonexclusivity of the Plan
 
Neither the adoption of the Plan by the Board nor its submission to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of options
and other awards otherwise than under the Plan, and such arrangements may be
either applicable generally or only in specific cases.
 
19.           Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant's creditors.
 
20.           Nontransferability of Awards
 
Except as provided in Section 7(g) of the Plan, an Award shall not be
transferable or assignable by the Participant otherwise than by will or by the
laws of descent and distribution.  During the lifetime of a Participant, an
Award shall be exercisable only by such Participant.  An Award exercisable after
the death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.  Notwithstanding anything to
the contrary herein, the Committee, in its sole discretion, shall have the
authority to waive this Section 20 or any part thereof (except with respect to
ISOs) to the extent that this Section 20 or any part thereof is not required
under the rules promulgated under any law, rule or regulation applicable to the
Company.
 
21.           No Rights to Awards, No Stockholder Rights
 
No Participant or employee shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Participants
and employees.  No Award shall confer on any Participant any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Award
unless and until Shares are duly issued or transferred to the Participant in
accordance with the terms of the Award and, if applicable, the satisfaction of
any other conditions imposed by the Committee pursuant to the Plan.
 
22.           No Fractional Shares
 
No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, including on account of any action under Section 10 of the Plan.  In the
case of Awards to Participants, the Committee shall determine, in its
discretion, whether cash, other Awards, scrip certificates (which shall be in a
form and have such terms and conditions as the Committee in its discretion shall
prescribe) or other property shall be issued or paid in lieu of such fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.
 
23.           Compliance with Legal and Trading Requirements
 
The Plan, the granting and exercising of Awards thereunder, and the other
obligations of the Company under the Plan and any Award Agreement, shall be
subject to all applicable federal, state and foreign laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.  All certificates for Shares delivered under the Plan pursuant
to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or market or quotation system upon which the Shares are then listed,
traded or quoted, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  No Award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would comply with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.  The Company, in its discretion,
may postpone the issuance or delivery of Shares under any Award until completion
of such stock exchange or market or quotation system listing or registration or
qualification of such Shares or other required action under any state, federal
or foreign law, rule or regulation as the Company may consider appropriate,
including the Securities Act and the Act, and may require any Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in compliance
with applicable laws, rules and regulations.  No provisions of the Plan shall be
interpreted or construed to obligate the Company to register any Shares under
federal, state or foreign law.
 
24.           Severability
 
If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.
 
25.           Choice of Law
 
The Plan and all Award Agreements shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.
 
26.           Conflict
 
To the extent the provisions of the Plan conflicts with the terms and conditions
of any written agreement between the Company and a Participant, the terms and
conditions of such agreement shall control.
 
27.           Effectiveness of the Plan; Term
 
The Plan shall be effective upon its approval by the stockholders at the 2005
Annual Meeting of stockholders of the Company.  The Plan shall continue in
effect for a term of ten (10) years from the Effective Date unless sooner
terminated under Section 13 of the Plan.
 





 
 
 

--------------------------------------------------------------------------------

 
